DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to the amendment filed 8/27/2021.  Claims 1 and 3-21 are pending and are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umezaki (USP 8,330,492) in view of Tobita (US 2008/010529).
Regarding claim 1, Umezaki’s  figure 27 shows a shift register comprising an input sub circuit (2701), an input terminal (2712) receiving an input signal, a pull up node (N271); an output sub circuit (2702), a clock signal terminal (2702) for receiving a clock signal; an output terminal (2714), a first voltage signal terminal (2710) for receiving a first 
Umezaki’s figure 27 does not show a turn-on resistance of the first transistor is less than that of the third transistor so that the reference node is controlled by the first transistor in response to the first transistor and the third transistor being turned on as called for in claim 1.
Tobita’s figure 3 shows a first transistor (Q7) and a third transistor (Q6) forming an inverter circuit; wherein a turn on resistance of the first transistor (Q7) is less than a turn on resistance of the transistor (Q6).  The reference node (N2) is controlled by the first transistor in response to the first transistor and the third transistor being turned on.  This will ensure the reference node (N2) will be fully on or fully off so that the output voltage will be fully on and off accordingly in order to prevent erroneous operation of a shift register (see paragraph 0082).  Therefore, it would have been obvious to person skilled before the effective filing date of the invention was made to have Umezaki’s first 

Regarding claim 6, Umezaki’s figure 27 shows the output sub circuit comprising a sixth transistor (2702) and a capacitor (parasitic capacitor between the source/drain electrode and the gate electrode of the transistor 2702).

Regarding claims 12-13, Umezaki’s shift register is capable of being connected in series to form a gate driving circuit used in a display panel.

Regarding claims 14-15, Umezaki’s figure 28 shows the first to third phases (T1, T2, T3).


Claims 1, 3, 5-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (USP 8,107,586) in view of Umezaki (USP 8,330,492) and Tobita (US 2008/010529).
Regarding claims 1 and 21, Shin et al.’s figure 5 shows a shift register comprising an input sub circuit (M5), an input terminal (S), an input signal (G(N-1)), a pull up node (J1); an output sub circuit (M1, C1), a clock signal terminal for receiving a clock signal (CLK1), an output terminal (OUT), a first signal voltage terminal (Vss), a second signal voltage terminal (VDD); a reset sub circuit (M9), a reset signal terminal for receiving reset signal (Gout(N+1)); a pull up node control sub circuit (M10), a pull down node (J2); 

Shin et al. reference does not show: (1) an output shaping sub circuit comprising a first transistor, a second transistor, and a third transistor and the connection between the first to third transistors; (2) a turn-on resistance of the first transistor is less than that of the third transistor so that the reference node is controlled by the first transistor in response to the first transistor and the third transistor being turned on as called for in in claims 1 and 21.

Regarding the difference as noted in item (1), Umezaki’s figure 27 shows a shift register having a output shaping sub circuit (2703, 2704, 2705, 2706) comprising a first transistor (2707), a second transistor (2703), a third transistor (2705), a reference node (N272).  The output shaping sub circuit is to ensure the transistors are not always on thus to avoid deterioration due threshold voltage variation, thus, unstable output signal.  Therefore, it would have been obvious to person killed in the art before the effective filing date of the invention to include Umezaki’s output shaping sub circuit in Shin et al.’s circuit arrangement for the purpose of providing stable output signal as being taught by Umezaki reference.
Regarding the difference as noted in item (2), Umezaki is silent on the sizes of the first and third transistors.  However, Tobita’s figure 3 shows a first transistor (Q7) and a third transistor (Q6) forming an inverter circuit; wherein a turn on resistance of the first transistor (Q7) is less than a turn on resistance of the transistor (Q6).  The reference node 

Regarding claims 3 and 5-10, Shin et al.’s figure 5 shows a reset sub circuit (M9), a reset signal terminal for receiving reset signal (Gout(N+1)); a pull up node control sub circuit (M10), a pull down node (J2); a pull down control sub circuit (M2); a first pull down node sub circuit (M6, M7); a second pull down node control sub circuit (M8, M11).
Regarding claim 11, the combination of Shin et al. and Umezaki references shows the transistors being N type transistors.

Regarding claims 12-13 and 16-17, the combination of Shin et al. and Umezaki’s shift register is capable of being connected in series to form a gate driving circuit used in a display panel.
Regarding claims 14-15 and 18-19, Shin et al.’s figure 6B shows the first to third phases.


Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umezaki (USP 8,330,492) in view of Tobita (US 2008/0101529).
Regarding claim 4, Umezaki reference shows a shift register comprising all the aspects of the present invention as noted above except Umezaki’s input sub circuit (2701) first terminal connected to a power supply voltage (2709) instead of being connected to its control terminal (gate electrode) as called for in claim 4.
Tobita’s figures 7 and 19 shows an input sub circuit (Q3) can be configured either way without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Umezaki’s transistor (2701) first electrode connected to its control terminal for the purpose as being taught by Tobita reference.
Regarding claim 20, Umezaki’s shift register is capable of being connected in series to form a gate driving circuit used in a display panel.
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (8,107,586) in view of Umezaki (USP 8,330,492) and Tobita (US 2008/0101529).
Regarding claim 4, the combination of Shin et al. and Umezaki references shows a shift register comprising all the aspects of the present invention as noted above except Shin et al.’s input sub circuit (M5) first terminal connected to a power supply voltage (VDD) instead of being connected to its control terminal (gate electrode) as called for in claim 4.
Tobita’s figures 7 and 19 shows an input sub circuit (Q3) can be configured either way without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Shin et al.’s transistor (M5) 
Regarding claim 20, Shin et al.’s shift register is capable of being connected in series to form a gate driving circuit used in a display panel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        12/20/2021